DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Paragraph [0040] on pages 11-12 of the Applicant’s specification teaches that a memory controller for a system may include an SOC ECC scheme for correcting other errors including 2-bit and 3-bit errors.  The Applicant’s specification only teaches that the on-die SEC is configured to only correct one bit errors and to avoid/reject correction of 2 bit errors.  Nowhere does the Applicant’s specification teach that all ECC correction schemes associated with a memory controller for a system are configured to avoid error correction as recited in claims 1-20.
Hence, the specification lacks antecedent basis for a memory controller for a system configured to prevent correction of detected 2 bit errors as recited in claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Paragraph [0040] on pages 11-12 of the Applicant’s specification teaches that a memory controller for a system may include an SOC ECC scheme for correcting other errors including 2-bit and 3-bit errors.  The Applicant’s specification only teaches that the on-die SEC is configured to only correct one bit errors and to avoid/reject correction of 2 bit errors.  Nowhere does the Applicant’s specification teach that all ECC correction schemes associated with a memory controller for a system are configured to avoid error correction as recited in claims 1-20.
Hence, the newly added limitations to claims 1-20 directed to a memory controller for a system configured to prevent correction of detected 2 bit errors as recited in claims 1-20 are you matter not taught in the Applicant’s specification.

Election/Restrictions
Newly amended claims 1-20 filed 07/05/2022 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 1-20 filed 07/05/2022 include new matter not taught in the specification directed to a system memory controller configured to correct one bit errors in dram and prevent correction of detected 2 bit errors, whereas, the Applicant’s specification only teaches that an on-die SEC decoder configured to not correct to bit errors.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-20 filed 07/05/2022 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The Examiner would like to point out that the Applicant must reinstate originally filed claims filed 03/24/2022 by deleting claims 1-20 filed 07/05/22 and replacing them with originally filed claims 1-20 filed 03/24/2022.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.

The Examiner would like to point out that the Applicant must reinstate originally filed claims filed 03/24/2022 by deleting claims 1-20 filed 07/05/22 and replacing them with originally filed claims 1-20 filed 03/24/2022. Hence; the Applicant’s arguments concerning newly amended claims filed 07/05/2022 are mute and the originally filed claims 1-20 must be reinstated.

Claim Rejections - 35 USC § 103
The Examiner would like to point out that the Applicant must reinstate originally filed claims filed 03/24/2022 by deleting claims 1-20 filed 07/05/22 and replacing them with originally filed claims 1-20 filed 03/24/2022.  For the applicant’s convenience the examiner provides the regional rejection of claims 1-20 filed 03/24/22, below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTWANI; Ravi H. (US 20170093438 A1, hereafter referred to as MOTWANI), CHO; Sung-Hye et al. (US 20200192754 A1, hereafter referred to as CHO) and Carter et al. (US 3697949 A, hereafter referred to as Carter).

Rejection of claims 1, 12 and 20:
MOTWANI; Ravi H. (US 20170093438 A1, hereafter referred to as MOTWANI) A system for correcting errors in Dynamic Random Access Memory DRAM (Paragraph [0021) and [0053] on pages 2-3 & 6 and Figures 2 and 4 in MOTWANI clearly suggests A system for correcting errors in Dynamic Random Access Memory DRAM Circuit Die 40/424), comprising: a memory controller; and a DRAM die, the DRAM die communicatively coupled the memory controller by a memory data electrical connection (Paragraph [0021) and [0053] on pages 2-3 & 6 and Figures 2 and 4 in MOTWANI clearly suggests a memory controller 30/410; and a DRAM Circuit Die 40/424, the DRAM Circuit Die 40/424 communicatively/electrically coupled the memory controller 30/410 by a memory data electrical connection), the DRAM die comprising Error Correction on-die error correction for data bits stored in the DRAM die, wherein the memory controller is configured to: store, using a Error Correction, Error Detection Error Correcting Code ECC, an encoded data word within the DRAM die, wherein the encoded data word stored within the DRAM die comprises one or more codewords (Paragraph [0021) and [0053] on pages 2-3 & 6 and Figures 2 and 4 in MOTWANI clearly suggests the DRAM Circuit Die 40/424 comprising Error Correction on-die error correction for data bits stored in the DRAM Circuit Die 40/424, wherein the memory controller 30/410 is configured to: store, using an Inner Error Correction, Error Detection Error Correcting Code ECC logic 434, an encoded data word within the DRAM Circuit Die 40/424, wherein the encoded data word stored within the DRAM Circuit Die 40/424 comprises one or more previously Outer Encoded codewords previously encoded using Outer ECC Encoder Logic 420); and upon reading the encoded data word after the on-die error correction of the DRAM die has been performed on the encoded data word, correct and detect one or more errors (Paragraph [0021), [0039 and [0053] on pages 2-4 & 6 and Figures 2 and 4 in MOTWANI clearly suggests upon reading the encoded data word after the on-die Inner error correction Decoder Logic 440 of the DRAM Circuit Die 40/424 operations have been performed on the encoded data word, correct and detect one or more errors using Outer ECC Decoder Logic 450), wherein the one or more errors are introduced by at least one of the on-die error correction of the DRAM die or the memory data bus (the Examiner would like to point out that Outer ECC Decoder Logic 450 is inherently by design capable of correcting any errors that are incurred in the transmission path between memory And the Outer ECC Decoder Logic 450 including errors introduced by at least one of the on die error correction processes of the drama die or errors introduced in a memory bus).
However, MOTWANI does not teach the use of SEC on-die inner error correction and/or external outer SEC/DED error correction.
Figure 1 and Paragraphs [0058] & [0078] on pages 3 & 4 in CHO; Sung-Hye et al. (US 20200192754 A1, hereafter referred to as CHO), in an analogous art, clearly suggests the use of use of SEC/t2 equals one on-die/on-chip inner error correction in semiconductor memory device 200 and/or external outer SEC/DED error correction/System Outer ECC Engine Code in the memory controller 100.
Together, CHO and MOTWANI substantially teach memory data bus (Figure 1 in CHO), Single Error Correction (SEC) on-die error correction (paragraph [0078] on page 4 of CHO clearly suggests SEC/t2=1 on die/on-chip error correction) and a memory controller for storing, using a Single Error Correction, Double Error Detection SECDED Error Correcting Code ECC wherein the encoded data word stored within the DRAM die comprises one or more SECDED codewords (paragraph [0058] on page 3 of CHO clearly suggests storing an SEC/DED system outer error correction code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MOTWANI with the teachings of CHO by including use of SEC on-die inner error correction and/or external outer SEC/DED error correction.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of SEC on-die inner error correction and/or external outer SEC/DED error correction would have provided a combined two bit error correction with two bits external error detection (Paragraphs [0058] & [0078] on pages 3 & 4 in CHO).
Carter, in an analogous art, teaches an error single error correction and double error detection system for memory access (Figure1B in Carter) whereby the system includes error correction control circuitry for correcting single bit errors and for detecting double bit errors whereby the double bit errors are rejected for any subsequent actions/operations beyond alerting the system (column 12, lines 29-35 in Carter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine CHO and MOTWANI with the teachings of Carter by including use of correcting single bit errors in a DRAM burst and rejecting double bit errors.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of correcting single bit errors in a DRAM burst and rejecting double bit errors would have prevented usage of uncorrectable data (column 12, lines 29-35 in Carter).

Claims 2-4, 8, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTWANI; Ravi H. (US 20170093438 A1, hereafter referred to as MOTWANI), CHO; Sung-Hye et al. (US 20200192754 A1, hereafter referred to as CHO), Carter et al. (US 3697949 A, hereafter referred to as Carter) and Chen, Chin-Long (US 20050188292 A1, hereafter referred to as Chen).

Rejection of claims 2 and 13:
Chen, in an analogous art, teaches the use of BCH codes (paragraph [0016] on page 1 of Chen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MOTWANI, Carter and CHO with the teachings of Chen by including use of BCH codes.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of BCH codes would have provided double error correction along with triple error detection (paragraph [0016] on page 1 of Chen).

Rejection of claims 3 and 14:
Paragraph [0012] on page 1 of Chen teaches (n, k) BCH codes for arbitrary values of n and k; hence, the teachings in Chen encompass any specific values for n and k.

Rejection of claims 4 and 15:
Paragraph [0012] on page 1 of Chen teaches (n, k) BCH codes for arbitrary values of n and k; hence, the teachings in Chen encompass any specific values for n and k.  In addition, CHO clearly suggests the use of use of SEC/t2 equals one on-die/on-chip inner error correction in semiconductor memory device 200 and/or external outer SEC/DED error correction/System Outer ECC Engine Code in the memory controller 100.

Rejection of claims 8 and 10:
Paragraph [0012] on page 1 of Chen teaches (n, k) BCH codes for arbitrary values of n and k; hence, the teachings in Chen encompass any specific values for n and k.

Claims 9, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTWANI; Ravi H. (US 20170093438 A1, hereafter referred to as MOTWANI), CHO; Sung-Hye et al. (US 20200192754 A1, hereafter referred to as CHO), Carter et al. (US 3697949 A, hereafter referred to as Carter), Chen, Chin-Long (US 20050188292 A1, hereafter referred to as Chen) and Halbert; John B. et al. (US 20170060680 A1, hereafter referred to as Halbert).

Rejection of claims 9 and 11:
Halbert, in an analogous art, teaches both DRAM with 16-bit wide interfaces and 32-bit interfaces (paragraph [0022] on page 2 of Halbert).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MOTWANI, CHO, Carter and Chen with the teachings of Halbert by including use of DRAM with 16-bit wide interfaces and 32-bit interfaces.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of DRAM with 16-bit wide interfaces and 32-bit interfaces would have provided sufficient signal lines for check bit data (paragraph [0022] on page 2 of Halbert).

Rejection of claim 19:
Paragraph [0012] on page 1 of Chen teaches (n, k) BCH codes for arbitrary values of n and k; hence, the teachings in Chen encompass any specific values for n and k.
Halbert, in an analogous art, teaches both DRAM with 16-bit wide interfaces and 32-bit interfaces (paragraph [0022] on page 2 of Halbert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MOTWANI, CHO and Chen with the teachings of Halbert by including use of DRAM with 16-bit wide interfaces and 32-bit interfaces.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of DRAM with 16-bit wide interfaces and 32-bit

Allowable Subject Matter
Claims 6-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-7 and 17-18 depend from respective independent claims 1 and 12 and respective intervening claims 5 and 16. Since dependent claims inherit all the limitations of the claims from which they depend the rejections of independent claims 1 and 12 and respective intervening claims 5 and 16 clearly identify the differences in the prior art art of record.  Hence the prior art taken alone or in any combination fail to teach the claimed novel features found in claim 6-7 and 17-18 when rewritten in independent form including all of the limitations of the respective base claims and any intervening claims from which they depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112